Exhibit 10.18

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) effective as of February
1, 2017 (the “Effective Date”) is entered into by and between ALLIANCE MMA,
INC., a Delaware corporation (the “Company”) and James Byrne, an individual and
resident of the State of New York (the “Executive”).

 

In consideration of the mutual covenants and undertakings herein contained, the
parties, each intending to be legally bound, agree as follows:

 

1.       Employment. Upon the terms and subject to the conditions set forth in
this Agreement, the Company employs Executive as the Company’s Chief Marketing
Officer, and Executive accepts such employment.

 

2.       Position. As Chief Marketing Officer the Executive shall accountable
for planning, developing and executing the Company’s branding strategy.
Reporting directly to the Chief Executive Officer, and working in close
collaboration with the Company’s President and Chief Financial Officer, the
Executive’s primary responsibility is to maximize shareholder value by creating
global brand awareness that directly results in achieving the Company’s stated
revenue and profitability goals. The Executive shall perform such duties as are
commensurate with such office, including but not limited to those set forth on
Schedule A. The Executive will devote substantially all his business time and
efforts to the Company and the Company’s business and will not engage in other
business activities without the Company’s prior consent, whether or not such
business activity is pursued for profit, gain or other pecuniary advantage.

 

3.       Term. The term of this Agreement will begin on the Effective Date and
will end on the three-year anniversary of such date (the “Term”). After such
initial three-year period, the Term will renew for renewal periods of one year
each unless either party gives the other written notice of intent not to renew
at least sixty (60) days prior to such date. The parties hereto agree that, upon
the expiration of the Term, the Executive’s employment with the Company will
terminate and the Executive will not be entitled to any further compensation,
except as otherwise expressly provided in this Agreement. The Company will be
under no obligation whatsoever to renew or continue the employment of the
Executive beyond the Term.

 

4. Salary; Bonus. (a) Executive will receive a salary during the Term of One
Hundred and Fifty Thousand and no/100 dollars ($150,000.00) per year (“Base
Compensation”), pro-rated for partial years, payable at regular intervals in
accordance with the Company’s normal payroll practices in effect from time to
time. Executive’s Base Compensation will be reviewed annually by the Company’s
Board of Directors and Executive will be eligible for consideration for
merit-based increases to Base Compensation and bonuses as determined by the
Board of Directors in its sole discretion. The Executive will be entitled to
performance based cash and equity based bonuses as determined by the Board of
Directors of Buyer from time to time. The Executive will also receive a one time
Ten Thousand and no/100 dollar ($10,000.00) signing bonus on the Effective Date.

 

(b)       In addition to the compensation provided in Section 4(a) above, the
Executive will be awarded Incentive Stock Options (“ISOs) to purchase 100,000
shares of Common Stock under the Company’s 2016 Equity Incentive Plan (the
“Plan”). The exercise price of the ISOs will be at 100% of Fair Market Value in
accordance with the Plan and will be deemed fully vested on the date of grant.
As used in this Section 4(b) terms appearing in initial capital form and not
otherwise defined shall have the meaning ascribed to them in the Plan.

 



 

 

 

5.       Benefit Programs. During the Term, Executive will be entitled to
participate in or receive group medical and other benefits commensurate with the
benefits offered by the Company to other employees based on tenure and position.
All benefits will be pursuant to programs or arrangements made available by the
Company on the date of this Agreement and from time to time in the future to the
Company’s other employees on a basis consistent with the terms, conditions and
overall administration of its plans, programs or arrangements and with respect
to which Executive is otherwise eligible to participate or receive benefits.
Executive acknowledges such benefits are subject to change as and when changed
by the Company generally.

 

6.       General Policies. (a) So long as the Executive is employed by the
Company pursuant to this Agreement, Executive will receive reimbursement from
the Company, as appropriate, for all reasonable business expenses incurred by
Executive in accordance with Company policies and in the course of his
employment by the Company, upon submission to the Company of written vouchers
and statements for reimbursement.

 

(b)       During the Term, the Executive will be entitled to 24 paid-time-off or
“PTO” days per year.

 

(c)       All other matters relating to the employment of Executive by the
Company not specifically addressed in this Agreement will be subject to the
general policies regarding employees of the Company in effect from time to time.

 

7.       Termination of Employment. Subject to the respective continuing
obligations of the parties, including but not limited to those set forth in
Sections 8 and 9 hereof, Executive’s employment by the Company may be terminated
prior to the expiration of the Term of this Agreement by either the Executive or
the Company by delivering a written notice of termination two weeks in advance
of such termination (the end of such two week period being the “Date of
Termination”).

 

8.       Termination of Employment. (a) In the event of termination of the
Executive’s employment pursuant to (i) expiration of the Term, (ii) the death or
Disability (as defined below) of Executive, (iii) termination by Executive or
(iv) termination by the Company with Cause (as defined below), compensation
(including Base Compensation) will continue to be paid, and the Executive will
continue to participate in the employee benefit and compensation plans and other
perquisites as provided in Sections 4 and 5 hereof, until the Date of
Termination in a manner consistent with the applicable terms of the governing
plan documents.

 

(b)       In the event of termination of Executive’s employment by the Company
without Cause, (i) compensation (including Base Compensation) will continue to
be paid until the Date of Termination, (ii) the Executive will continue to
participate in the employee benefit and compensation plans and other perquisites
as provided in Sections 4 and 5 hereof, until the Date of Termination, and (iii)
after the Date of Termination, Company will pay Executive an amount per month
equal to the Base Compensation divided by twelve (12) (pro-rated for partial
months) until the end of the Term.

 

(c)       The following Terms will have the following meanings for purposes of
this Agreement:

 

2

 

 

(i)       “Cause” means termination of the Executive by the Company for:

 

(A) the commission of a felony or a crime involving moral turpitude or the
commission of any other act or omission involving dishonesty or fraud with
respect to the Company;

 

(B) conduct which brings the Company into public disgrace or disrepute;

 

(C) willful misconduct with respect to the Company;

 

(D) breach of a fiduciary duty to the Company;

 

(E) a breach of Section 9 of this Agreement.

 

(ii)       “Disability” means the physical or mental incapacity of Executive for
a period of more than ninety (90) consecutive days, the determination of which
by the Company will be conclusive on the parties hereto.

 

9.       Non-Compeition and Confidentiality Covenants. Executive and Company are
party to that certain Non-Comeptition and Non-Solicitation Agreement, dated as
of even date herewith and attached hereto as Exhibit A (the “Non-Competition
Agreement”), which is incorporated herein by reference. The Non-Competition
Agreement contains, among other things, covenants of Executive respecting
non-competition, non-solicitation and non-disclosure. Any breach of the
Non-competition Agreement that is not cured as permitted therein shall be deemed
a breach of this Section 9. The Non-Competition Agreement shall survive the
termination of this Agreement pursuant to its terms.

 

10.       Notices. For purposes of this Agreement, notices and all other
communications provided for herein will be in writing and will be deemed to have
been given when delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 



If to the Executive:   James Byrne           New York, New York 10022     Phone:
(917) 587-5423     Email: james@gloryofcommerce.com       If to the Company:    
Alliance MMA, Inc.     590 Madison Avenue, 21st Floor     New York, New York
10022     Attention: Paul K. Danner, III     Phone:  (212) 739-7825

 

or to such other address as either party hereto may have furnished to the other
party in writing in accordance herewith, except that notices of change of
address will be effective only upon receipt.

 

11.       Governing Law. The validity, interpretation, and performance of this
Agreement will be governed by the laws of the State of Delaware, without
reference to the choice of law principles or rules thereof, except to the extent
that federal law will be deemed to apply.

 



3

 

 

12.       Modification. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Company and the Executive. No waiver by any party hereto
at any time of any breach by another party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
will be deemed a wavier of dissimilar provisions or conditions at the same or
any prior subsequent time. No agreements or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.

 

13.       Validity. The invalidity or unenforceability of any provisions of this
Agreement will not affect the validity or enforceability of any other provisions
of this Agreement which will remain in full force and effect.

 

14.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same agreement.

 

15.       Assignment. This Agreement is personal in nature and Executive may
not, without consent of the Company, assign or transfer this Agreement or any
rights or obligations hereunder.

 

16.       Document Review. The Company and the Executive hereby acknowledge and
agree that each (i) has read this Agreement in its entirety prior to executing
it, (ii) understands the provisions and effects of this Agreement, (iii) has
consulted with such attorneys, accountants and financial and other advisors as
it or he has deemed appropriate in connection with their respective execution of
this Agreement, and (iv) has executed this Agreement voluntarily and knowingly.

 

17.       Entire Agreement This Agreement together with any understanding or
modifications thereof as agreed to in writing by the parties, will constitute
the entire agreement between the parties hereto.

 

 

[Signature Page to Executive Employment Agreement Follows]

 

4

 

 

[Signature Page to Executive Employment Agreement]

  

IN WITNESS WHEREOF, the parties have caused the Agreement to be executed and
delivered as of the date first set forth above.

 

 

COMPANY:

 

ALLIANCE MMA, INC.

 

 



By:   /s/ Paul K. Danner, III     Name: Paul K. Danner, III               Title:
CEO         EXECUTIVE:               By:   /s/ James Byrne     James Byrne  

 

5

 

 

Schedule A

 

Design and execute effective tactics to maximize brand exposure, with consistent
messaging, across the full spectrum of multichannel outlets including print,
digital, online, streaming, social media, television, crowd sourcing and others.

 

Coordinate marketing-related oversight of the Company’s ticketing platform,
video library, event production, product management, marketing, and
sales/business development functions.

 

Leverage brand-side media contacts in the sports and entertainment industry.

 

Direct the Company’s initiatives in the sports promotion, entertainment, and
experiential space.

 

Manage and coordinate the activities and performance of independent marketing
services providers, as well as third-party agency relationships including
advertising, promotions, public relations and SEC-compliant investor relations.

 

Utilize data analytics to develop market intelligence, segmentation, lead
generation, strategic communication and market development aimed at revenue
growth, each of which includes quantifiable objectives to measure results.

 

Drive growth in revenue and profit, by developing and measuring key metrics
around the Company’s business including fan acquisition, product penetration,
engagement rates and overall customer satisfaction.

 

Take the lead in developing effective corporate ID, including design of a
recognizable logo that clearly communicates the Company’s image, and can be
readily applied across the broad spectrum of marketing and promotion
requirements.

 



6

